Name: Commission Regulation (EC) No 2375/98 of 3 November 1998 amending for the 18th time Regulation (EC) No 913/97 adopting exceptional support measures for the pigmeat market in Spain
 Type: Regulation
 Subject Matter: Europe;  animal product;  means of agricultural production;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities4. 11. 98 L 295/7 COMMISSION REGULATION (EC) No 2375/98 of 3 November 1998 amending for the 18th time Regulation (EC) No 913/97 adopting exceptional support measures for the pigmeat market in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas exceptional measures to support the pigmeat market in Spain were adopted by Commission Regulation (EC) No 913/97 (3), as last amended by Regulation (EC) No 2268/98 (4), on account of the outbreak of classical swine fever in certain production regions in that country; Whereas the method for calculating the aid for piglets weighing from 13 to 16 kilograms should be adjusted by replacing the reference to the Lerida market by a refer- ence to the national price quotation; Whereas the continuation of the veterinary and marketing restrictions means that the number of pigs and piglets of the Iberian breed which can be consigned to the competent authorities should be increased, so allowing the exceptional measures to continue applying from 14 October 1998; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 913/97 is hereby amended as follows: 1. the first subparagraph of Article 4(4) is replaced by the following: 4. The aid provided for in Article 1(4) for the take over at the farm gate of piglets weighing 13 kilograms or more but less than 16 kilograms on average per batch shall be calculated on the basis of the price per kilogram for national piglets  of the category weighing from 12 to 15 kilograms as recorded on the Lerida market (Mercolerida) during the week preceding the consigning of the piglets to the competent authorities.'; 2. Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, Article 1, point 2, shall apply from 14 October 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1. 11. 1975, p. 1. (2) OJ L 349, 31. 12. 1994, p. 105. (3) OJ L 131, 23. 5. 1997, p. 14. (4) OJ L 284, 22. 10. 1998, p. 23. EN Official Journal of the European Communities 4. 11. 98L 295/8 ANNEX ANNEX I Total maximum number of animals from 6 May 1997: Pigs for fattening 695 000 head Piglets 510 000 head Cull sows 11 000 head Pigs of the Iberian breed for fattening 11 500 head'